Title: From John Adams to John Quincy Adams, 10 March 1822
From: Adams, John
To: Adams, John Quincy



My dear Son
Montezillo 10 March 1822

Contrary to my established habit for many years I must now become an intercessor for a candidate. You must remember a virtuous & industrious lady old lady the widow Owen who lived to be 90 odd years of age, and maintained an always an excellent character and was highly esteemed by your mother. You must remember also young Hollis her grandson who lived some time in our family and was the cleverest fellow we ever had in his capacity. That grandson is now your tenant in Boston & a very respectable man. His mother is now a respectable woman & promises to be as good and live as long as her mother. The bearer of this letter is William O. Hollis is a brother of your tenant. He came to me with his mother and brought me the inclosed certificate of his character & qualifications The young gentleman appears to me to merit their recommendation. I have seen proofs of his ingenuity which prove him to be capable of the service he solicits. I pray you to be kind to him & produce his certificate to the Sec of the navy or War or to both. I am with constant prayers for your felicity your affectionate father.
J. A